Citation Nr: 1111414	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  03-04 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to May 21, 2002.

2.  Entitlement to an increased disability rating for PTSD in excess of 50 percent since May 21, 2002.


REPRESENTATION

Veteran represented by:	David L. Huffman, Esq.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In August 2004, the Board remanded this case to the RO via the Appeals Management Center (AMC) in Washington, DC for further evidentiary development.  In a March 2006 rating decision, the AMC increased the rating for the Veteran's service-connected PTSD to 50 percent, effective May 21, 2002.  However, as that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  Thereafter, in October 2006 and April 2009, the Board again remanded this case to the RO via the AMC for further evidentiary development.  The requested development was completed, and the remand orders were substantially complied with.  The case has now been returned to the Board for further appellate action.

For reasons explained below, the issue of entitlement to a disability rating in excess of 50 percent beginning on May 21, 2002 for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO.  VA will notify you if further action is required on your part.


FINDING OF FACT

Prior to May 21, 2002, the most probative evidence of record demonstrates that the Veteran's PTSD was manifested by symptoms including a flat affect and difficulty in maintaining effective work relationships, with Global Assessment of Functioning (GAF) scores with regard to PTSD symptomatology ranging primarily from 50 to 60.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent prior to May 21, 2002 for PTSD have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in October 2004, November 2006, and May 2009 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters advised the Veteran to submit evidence showing his disability had worsened, to include records from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  The November 2006 and May 2009 letters also explained how VA determines effective dates and the types of evidence which impact such determination.  In addition, the May 2009 letter informed the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the symptoms have on his employment, provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to increased compensation, and provided relevant rating criteria for evaluating his PTSD disability.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increase need not be veteran specific).  The claim was last adjudicated in June 2010.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA treatment records and examination reports, private treatment records, Social Security Administration (SSA) records, and Congressional correspondence.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations 
do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for PTSD has been in effect since December 1999.  The Veteran filed his current claim for an increased rating in March 2001.  In the October 2001 rating decision on appeal, the RO continued the 30 percent rating for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Thereafter, in May 2002, the Veteran disagreed with the continuation of this 30 percent rating.  During the course of the current appeal, in a March 2006 rating decision, the AMC granted a 50 percent rating for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective May 21, 2002.  (The issue of entitlement to a disability rating in excess of 50 percent beginning on May 21, 2002 for PTSD is addressed in the REMAND portion of the decision below.)

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2010).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2010).

Turning to the evidence, VA treatment records dated from August 2000 through May 2001 document the following specific findings.  In August 2000, the Veteran denied any suicidal or homicidal ideations and also denied any auditory or visual hallucinations, and he was noted to be alert, cooperative, and coherent, with non-psychotic thoughts, good insight, and intact judgment.  He was assigned a GAF score of 35 in August 2000 related specifically to decompensation.  In September 2000, he again denied suicidal ideations, homicidal ideations, and any auditory or visual hallucinations.  He was diagnosed in September 2000 with dementia due to head trauma and combat-determined PTSD, and was assigned a GAF score of 50.  In January 2001, testing showed that the Veteran's present cognitive difficulties were more consistent with his closed head injury than with PTSD.  In February 2001, he described an episode of acute suicidality with a firearm at hand, but he denied suicidal intent.  In May 2001, he described having a dissociative experience while driving during a hail storm involving hyperarousal, which was experienced as excitement and fascination rather than fear, and it was noted that he had a better understanding of his PTSD after psychodynamic treatment intervention.  Later in May 2001, he indicated that he wanted to keep working, and it was noted that no suicidal or homicidal ideations were evident.

The Veteran underwent a VA PTSD examination in August 2001.  On that occasion, it was noted that after his June 1999 motor vehicle accident, he first began to have symptoms associated with PTSD, including occasional genuine flashbacks with auditory, visual, and even olfactory aspects to them; intrusive recollections about the war during the day; ever-present thoughts of Vietnam; and night sweats.  The Veteran denied any difficulty with nightmares.  The examiner noted that the above symptoms may be related to Vietnam, as prompted by the motor vehicle accident.  However, the Veteran's other symptoms, including irritability, indecision, lack of concentration, short-term memory deficits, aphasia, word search difficulties, trouble with focus, and confusion, were regarded by the examiner as direct products of the Veteran's closed head injury.  The examiner also regarded the Veteran's difficulty with sleep and his need not to be around too many people (due to embarrassment and shame over his cognitive inadequacies) as functions of the closed head injury and not related to Vietnam.

A mental status evaluation at the August 2001 examination reflected that the Veteran was alert, oriented in all three spheres, in good contact with the routine aspects of reality, and showed no signs or symptoms of psychosis.  His speech was normal and his conversation was generally relevant, coherent, organized, and goal-directed.  He did not show any anomalies of cognitive functioning or any deficits in concentration, short-term memory, or language function.  (It was noted that these things would occur on a sporadic, unannounced, day-to-day basis when he was preoccupied with the normal duties of living.)  His memory and intellect were regarded as of superior capacity, though there were signs of very mild dementia associated with a closed head injury.  The Veteran's affect was responsive, and he did not appear obviously depressed or anxious, instead appearing very personable, articulate, and likeable.  When the Veteran talked about things that bothered him, it was clear that he was trying to hold back a great deal of emotion.

It was noted at this August 2001 examination that the Veteran was in the process of losing his business as a self-employed real estate appraiser because of his inability to concentrate and perform.  It was also noted that he had stress in his marriage because his wife had to provide some of the paperwork and supervision, and had to check what work he did.  The examiner rendered the following diagnostic impressions for the Veteran: chronic PTSD, moderate at worst and triggered by the June 1999 motor vehicle accident; mild dementia secondary to a closed head injury; and chronic, moderately severe major depressive disorder secondary to a closed head injury, the losses occurring as a result of it, and PTSD symptoms.  The Veteran was assigned a GAF score of 60, with specific reference to PTSD and depression.  The examiner noted that the GAF score would be considerably lower (in the 40s or possibly even the 30s) if the Veteran's dementia and other changes associated with his closed head injury were taken into account.  Overall, the examiner noted that there was not an appreciable increase in intensity of the Veteran's PTSD symptoms since the May 2000 VA examination.  It was noted that the Veteran's PTSD alone provided him with moderate impairments in social, occupational, and emotional/psychological functioning and on an intermittent basis.

Vet Center treatment records reflect the Veteran was seen for counseling and group therapy during the course of the appeal.  During that time his PTSD was listed primarily as being chronic and severe.  On a few occasions it was listed as "moderate to extreme at times."  Entries in April 2001 and in January and February 2002 noted the Veteran's affect was flat.  However, during the course of treatment the Veteran routinely denied suicidal or homicidal ideation. 

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that after resolving all doubt in the Veteran's favor, an evaluation of 50 percent is warranted from the date of the claim for an increased rating.  For that period, the competent evidence of record demonstrates that the Veteran's symptoms of PTSD resulted in a flat affect and difficulties maintaining effective work relationships.  

However, a higher rating is not warranted for the period prior to May 21, 2002.  During this period, the Veteran did not have deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.

The Board acknowledges that the Veteran was assigned a GAF score of 35 in August 2000 during VA treatment, but such score was related to decompensation.  In addition, the objective findings listed do not explain the low GAF score assigned.  In this regard, the Veteran denied any suicidal or homicidal ideations, denied any auditory or visual hallucinations, and was noted to be alert, cooperative, and coherent, with non-psychotic thoughts, good insight, and intact judgment.  He was also still employed at that time.  Furthermore, it is significant to reiterate that the Rating Schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2010).

While the Veteran acknowledged having suicidal thoughts in February 2001, he denied suicidal intent, and thereafter denied having any suicidal ideations.  Therefore, his reported suicidal thoughts were not shown to be impacting his functioning during the period prior to May 21, 2002.  

In summary, the symptomatology noted in the medical and lay evidence is adequately addressed by the 50 percent evaluation being assigned, and does not more nearly approximate the criteria for an even higher evaluation at any time during that period.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010); see Hart v. Mansfield, 21 Vet. App. 505 (2007).  Such a conclusion is supported by the GAF scores ranging primarily from 50 to 60 during the relevant period.  Thus, while the evidence supports a rating of 50 percent during the period in question, the preponderance of the evidence is against a rating higher than 50 percent.

The Board has also considered whether the Veteran's PTSD disability, for the period prior to May 21, 2002, presented an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, for the aforementioned time period, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

Entitlement to a disability rating of 50 percent for the period prior to 
May 21, 2002 for PTSD is granted subject to is granted, subject to the rules and regulations governing the payment of VA monetary benefits.


REMAND

While further delay is regrettable, the Board observes that additional development is once again required prior to adjudicating the Veteran's claim of entitlement to a disability rating in excess of 50 percent beginning on May 21, 2002 for PTSD.

As an initial matter, the Board notes that following the issuance of the June 2010 supplemental statement of the case, additional VA treatment records from the Vet Center in Morgantown, West Virginia were submitted, reflecting treatment for the Veteran from May 2009 through July 2010.  However, no waiver of initial RO review accompanied the submission of this new evidence.  On remand, the RO must consider this evidence in the first instance with respect to the claim on appeal.  See 38 C.F.R. § 20.1304 (2010).

In a July 2010 statement, the Veteran's attorney noted that the Veteran had received treatment at the VA Medical Center (VAMC) in Pittsburgh, Pennsylvania from November 2006 through November 2008.  In an August 2010 statement, the Veteran's attorney noted that the Veteran had continued to receive treatment at the VAMC in Clarksburg, West Virginia through July 2010.  In both of these statements, the Veteran's attorney expressed understanding that VA would obtain the aforementioned records electronically.  However, no records from the Pittsburgh VAMC have been associated with the claims file, and there is nothing in the file to indicate that such records have ever been reviewed or obtained.  Furthermore, the most recent treatment records from the Clarksburg VAMC that have been reviewed and associated with the claims file are dated in May 2010.  Therefore, on remand, all of the aforementioned VA medical records, as well as any ongoing treatment records, should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  If any of the above-requested records are unavailable, then a negative reply from the pertinent facility must be obtained and associated with the claims file, and the Veteran should be so notified.

Finally, the Board notes that the Veteran's most recent VA PTSD examination took place in October 2008, more than two years ago.  As the current severity and extent of the Veteran's service-connected PTSD disability is unclear, the Board finds that a new VA examination is necessary in order to fully and fairly evaluate his increased rating claim for that disability.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA mental health treatment records dating since November 2006 from the VA Medical Center in Pittsburgh, Pennsylvania.

In addition, obtain all relevant ongoing VA treatment records dating since May 2010 from the VA Medical Center in Clarksburg, West Virginia, as well as all relevant ongoing VA treatment records dating since July 2010 from the Vet Center in Morgantown, West Virginia.

If any of the above-requested records are unavailable, then a negative reply from the pertinent facility should be obtained and associated with the claims file, and the Veteran should be so notified.

2.  Schedule the Veteran for a VA psychiatric examination to determine the current severity and extent of his service-connected PTSD.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  The examination report should include a detailed account of all psychiatric pathology found to be present as well as a mental status examination.  A complete rationale for all opinions expressed should be provided.  All tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's service-connected PTSD and indicate the impact of his PTSD on occupational and social functioning.

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed, to include the additional evidence submitted since the issuance of the June 2010 supplemental statement of the case.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


